408 F.3d 847
UNITED STATES of America, Plaintiff-Appellee,v.Richard Lee Bowden, Defendant-Appellant.
No. 03-1102.
United States Court of Appeals, Sixth Circuit.
May 18, 2005.

Before: GILMAN and ROGERS, Circuit Judges; FORESTER, District Judge.*
ORDER
PER CURIAM.


1
On August 24, 2004, this court issued an opinion affirming Defendant Richard Bowden's conviction and sentence. United States v. Bowden, 380 F.3d 266 (6th Cir.2004). On March 7, 2005, the United States Supreme Court granted Bowden's petition for a writ of certiorari, vacated the judgment of this court, and remanded to this court for further consideration in light of United States v. Booker, 543 U.S. ___, 125 S. Ct. 738, 160 L. Ed. 2d 621 (2005). Bowden v. United States, ___ U.S. ___, 125 S. Ct. 1615, 161 L. Ed. 2d 274 (2005). We reinstate our opinion of August 24, 2004, affirming Bowden's conviction, with the exception of footnote 5 and the sentence in the text to which it is appended. With respect to Bowden's sentence, we reverse the judgment of the district court, vacate the sentence, and remand to the district court for resentencing in accordance with Booker.



Notes:


*
 The Honorable Karl S. Forester, United States District Judge for the Eastern District of Kentucky, sitting by designation